Title: New York Assembly. Remarks on Report Concerning Citizens of New York who Loaned Money in Hartford during the American Revolution, 13 February 1787
From: Hamilton, Alexander
To: 


New York, February 13, 1787. Hamilton spoke on the report of a “committee on the petition of those citizens of this state who have loaned their money during the late war, in Hartford, praying this state to take those monies on loan, and put them on the footing of other citizens, who loaned their money at the continental loan-office in this state.” Hamilton, according to the newspaper account of his speech, “thought it a subject of some moment, therefore to gain time for examining into its merits, he moved that the report be postponed, which the house agreed to.”
